In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

      Nos. 06-08-00120-CR & 06-08-00121-CR
        ______________________________


     SANTIAGO TELLEZ ROSALES, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 8th Judicial District Court
              Hopkins County, Texas
       Trial Court Nos. 0417619 & 0417620




     Before Morriss, C.J., Carter and Moseley, JJ.
                                              ORDER

        Santiago Tellez Rosales appeals from his convictions of indecency with a child and criminal

attempt-sexual assault of a child. Rosales' sentence was imposed May 24, 2006. The Texas Court

of Criminal Appeals granted out-of-time appeals, and Rosales' notices of appeal were filed June 16,

2008. The clerk's records were filed July 23, 2008, and, after a show-cause hearing by this Court,

the reporter's record was filed in these companion cases on January 27, 2009. Due to the death of

appellant's counsel's father and counsel's own illness, we granted extraordinary extensions of time,

and counsel filed Rosales' brief on July 13, 2009. The State's brief was therefore due on or before

August 12, 2009. The Court granted an extension of thirty days, making the brief due September 11,

2009.

        When no brief had been received by this Court by September 23, and being aware that the

assistant district attorney Samantha Crouch (the attorney of record for the State in this case) had left

the employ of the Hopkins County District Attorney's Office, our clerk's office called the district

attorney's office and left a message. To date, that message has not been returned, and neither a brief

nor a motion to extend time to file the brief has been received.

        We now order Martin Braddy, district attorney of Hopkins County, to file, or to cause his

designee to file, a brief, to be received by this Court on or before October 20, 2009.




                                                   2
      IT IS SO ORDERED.



                           BY THE COURT

Date: September 29, 2009




                             3